

115 S3076 IS: National Commission of the Federal Response to Natural Disasters in Puerto Rico Act of 2018
U.S. Senate
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3076IN THE SENATE OF THE UNITED STATESJune 14, 2018Mrs. Gillibrand (for herself, Ms. Warren, Ms. Harris, Mr. Markey, Mr. Blumenthal, Mr. Schumer, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a national commission on the Federal response to the 2017 natural disasters in Puerto
			 Rico, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Commission of the Federal Response to Natural Disasters in Puerto Rico Act of 2018. 2.Establishment and purpose (a)EstablishmentThere is established a National Commission of the Federal Response to Natural Disasters in Puerto Rico (in this Act referred to as the Commission).
 (b)PurposeThe purpose of the Commission is to examine the Federal preparedness, response, and recovery to the 2017 natural disasters in Puerto Rico, including the Federal Government’s consideration of the following aspects:
 (1)Federal preparedness activities prior to Hurricanes Irma and Maria, including Federal plans for the 2017 hurricane season and decision-making regarding prepositioning contracts and supplies.
 (2)Federal response activities during Hurricanes Irma and Maria, including Federal coordination, distribution of assistance, and contracting.
 (3)Federal recovery activities after Hurricanes Irma and Maria, including Federal efforts to obtain accurate accounting of the death toll, damage impacts, and long-term rebuilding assistance for survivors.
 3.ConsiderationsTo carry out its examination, the Commission shall take into consideration the Federal preparedness, response, and recovery efforts in Puerto Rico as compared to other jurisdictions that were impacted by the 2017 hurricane season, as well as the following issues:
 (1)The impact and destruction of Hurricane Irma, Hurricane Maria, the resulting landslides, and flooding.
 (2)The adequacy of the death toll methodology and processes, and whether previous death counts and mortality estimates slowed or otherwise affected Federal response efforts.
 (3)The Federal emergency and contingency plans in place before the 2017 hurricane season. (4)The Federal preparedness guidelines issued ahead of the 2017 hurricane season.
 (5)The vulnerability of Puerto Rico’s economic situation on preparedness. (6)The implications of Puerto Rico’s reliance on imported oil for power generation.
 (7)The adequacy of the telecommunications network in Puerto Rico. (8)The capacity of the local government and Federal Government to quickly mobilize and respond to disasters and emergencies in Puerto Rico.
 (9)The impact of the uncertainty in long-term Federal health care funding on medical and emergency readiness.
 (10)The implication of Puerto Rico’s treatment under the Internal Revenue Code of 1986 and its impact on readiness.
 (11)The adequacy of available data and its effects on the Federal response. (12)The geographic, ecological, and infrastructure issues that could have affected response efforts.
 (13)A comparison of response efforts in other United States jurisdictions vis-a-vis efforts in Puerto Rico for the 2017 hurricane season.
			4.Composition and compensation of Commission
 (a)MembersThe Commission shall be composed of 8 members, of whom 2 shall be appointed by Speaker of the House of Representatives, 2 shall be appointed by the Majority Leader of the Senate, 2 shall be appointed by the Minority Leader of the House of Representatives, and 2 shall be appointed by the Minority Leader of the Senate.
 (b)Chair and Vice ChairThe Commission, by majority vote, shall choose a Chair and Vice Chair. (c)Qualifications and restrictions (1)In generalIndividuals shall be selected for appointment on the Commission solely on the basis of their professional qualifications, experience, and expertise in relevant fields, including disaster response and emergency preparedness.
 (2)RestrictionsIndividuals may not be an officer or employee of the Federal Government or any State, or a current elected official of the local government.
				(d)Appointment
 (1)In generalAll members of the Commission shall be appointed not later than 30 days after the date of the enactment of this Act.
 (2)Presidential authorityThe President shall have no authority to terminate the appointment of any member of the commission. (e)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made not later than 60 days after the date on which the vacancy occurs.
			(f)Compensation
 (1)In generalMembers of the Commission may be compensated for travel expenses necessary to conduct the work and services for the Commission.
 (2)Travel expendituresMembers shall be allowed travel expenditures, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703 of title 5, United States Code.
				(g)Staff
 (1)In generalWith a majority vote of the Commission, members may recruit personnel to assist with the Commission’s work, including the creation of the report.
 (2)PersonnelAny such personnel may include private citizens, employees or detailees of the Federal Government, or employees of the territorial government.
				5.Functions and powers of the Commission
			(a)Quorum
 (1)In generalNot later than 60 days after the date on which all members of the Commission have been appointed, the Commission shall meet and begin the operations of the Commission.
 (2)Subsequent meetingsEach subsequent meeting shall occur upon the call of the Chair or a majority of its members. (3)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number may hold meetings.
 (b)Public meetingsThe Commission shall host not less than 10 public meetings in locations that are accessible to individuals of every municipality with elected officials, local community leaders, academic institutions, for-profit and not-for-profit organizations, and individuals in Puerto Rico to the extent appropriate.
 (c)Written inputThe Commission shall allow participants both in Puerto Rico and the mainland to provide written input to be included in an appendix of the final report.
			(d)Hearings
 (1)In generalThe Commission may hold hearings, take testimony, and receive evidence for its investigation. (2)Protection of informationAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.
 (e)SubpoenasThe Commission may issue subpoenas requiring the attendance and testimony of witnesses, and requiring the submission of data, books, records, correspondence, memoranda, papers, documents, electronic files, metadata, tapes, and materials of any nature relating to any matter under investigation.
 (f)Information from agenciesThe Commission may secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics.
 (g)GSA servicesThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions.
 (h)Federal assistance from other agenciesDepartments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.
 (i)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
			6.Reports of Commission
 (a)ReportNot later than 12 months after the date of the enactment of this Act, the Commission shall submit to the President and Congress a final report on the causes and circumstances surrounding the natural disasters in Puerto Rico, including preparedness and immediate response, and providing recommendations to guard against future natural disasters outside of the continental United States, which shall contain findings, conclusions, and recommendations as have been agreed to by a majority of Commission members and shall—
 (1)be made available to the public in the English and Spanish languages; (2)include findings for the issues described in section 2; and
 (3)include— (A)the number and nature of complaints filed to the Inspectors General for Federal agencies responsible in the aftermath of the 2017 natural disasters;
 (B)details on Federal procurement and acquisition practices in the aftermath of the 2017 natural disasters;
 (C)details on disaster mitigation protocols given cultural and language differences; and (D)disaster response processes taking into account demographics (age, race, gender, income) and the impact on segments of the population with disabilities.
 (b)AppendixAn appendix to the final report shall include written input of participants in Puerto Rico and the mainland.
 (c)Interim reportNot later than 6 months after the date of enactment of this Act, the Commission shall provide to Congress an interim report.
 7.SunsetThe Commission shall terminate on the day that is 90 days after the date on which the final report is submitted.
 8.Authorization of appropriationsThere is authorized to be appropriated $3,000,000 to carry out this Act, to remain available until expended.